ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-419, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(e), STEVEN H. SALAMI of HAZLET, who was admitted to the bar of this State in 2000, should be censured based on respondent’s guilty plea to simple assault, in violation of N.J.S.A. 2C:12-1(a)(1), unethical conduct that violates RPC 8.4(b)(commission of a criminal act that reflects *278adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer);
And STEVEN H. SALAMI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that STEVEN H. SALAMI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.